PER CURIAM.
These are appeals from orders imposing conditions of pre-trial release, taken under 18 U.S.C. § 3147. Previously we remanded the causes for entry of written statement of reasons for imposing conditions of release, Rule 9(a), F.R.A. P., and the statements have been filed as a supplemental appendix.
The motion of appellant Wilson to appeal in forma pauperis is granted with respect to only this appeal from order imposing conditions of release.
The orders of the District Court are supported by the proceedings below, and thus they are affirmed. 18 U.S.C. § 3147.